DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 01/19/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1, 4-12, 15-19, 22-30, 32-34, 37 are currently under examination. Claims 3, 14, 21, 31, 35, 36 are cancelled claims. Claim 37 is a new claim. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/059,220, filed 10/03/2014 is acknowledged.
Response to Arguments
Applicant’s responses and arguments filed 01/19/2021 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims 1, 17 and 34 for clarifying the scope of the invention with the introduction of new subject matter with the limitation “one or more cells originating in tissues in a lesion in in the lesion of the body part”, “detecting radio frequency energy received from the tissues in the lesion of the body part”, “ predicting the malignancy and/or malignancy-potential of [[said]] the lesion tissues”, “collecting at least two MR images of the lesion tissues in the body part” and “wherein the time period is less than one hour” for claim 1, and “to evaluate cells originating in tissues in a lesion in [[of]] a body part”,  “within the lesion tissues of in the body part” and “wherein detection of the cellular motion and/or change in cellular shape is performed by obtaining imaging data regarding the body part at least two times, wherein the time period between obtaining the image data at the at least two times is less than one hour” for claim 17 and “period of less than one hour with the images having a spatial resolution of better than 25 microns” for claim 34 which are changing the scope of the claim by introducing new subject matter with the corresponding independent claims. Since new subject matter is being introduced within the independent claims, the examiner is considering new grounds of rejection for clarifying his position with the introduction of new references.
Applicant appears to argue (on pages 7-8) that the references of record do not teach the amended limitations regarding the tracked cells as being originated from the lesion since Bennewitz teaches the use of stem cells as being injected within the patient, and other references not curing the deficiency of Bennewitz.
In response, the examiner has introduced at least Chen for teaching the labelling in vivo the cancer cells and to image them with MRI imaging device as in the Office Action page 12 for Chen (Title and abstract and [0070] and Fig. 1 MRI use for detecting the presence, location and size of the target such as a tumor cell), therefore teaching that the use of imaging dye or chemical for supporting the MRI imaging and tracking of tumor cells in vivo, therefore from tumor cells originated from lesions  within the patient, therefore tracking using MRI the tumor cells originated from the within the lesions as claimed. Since the Applicant amended the independent claims with new subject matters, the examiner is considering introducing new grounds of rejection to clarify his position and to address the new subject matter introduced by the amended limitations.
Therefore, the arguments presented by the Applicants are found not persuasive.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 recites “The method of claim 1, consisting of the method of claim 1” therefore with the dependent limitation being the claim method itself without further limitation.
Specification
The disclosure is objected to because of the following informalities: in [0019] of the specification, the inventor Dr. Irving Weinberg is attributed to achieve a 20 micron resolution with MRI as cited in the “’’Proceedings of the Annual 2014 Meeting of the ISMRM in a poster entitled "A quiet, fast, high-resolution desktop MRI capable of imaging solids," (incorporated herein by reference)””. However, after checking the reference, the only resolution disclosed within the reference is a resolution of 50 microns. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-12, 15-19, 22-30, 32-34, 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims that depend directly or indirectly from claims 1, 17 and 34 are also rejected due to said dependency.   
Claims 1, 17 and 34 recite respectively “wherein the time period is less than one hour” , “wherein the time period between obtaining the image data at the at least two times is less than one hour” and “over a time period of less than one hour”. The time range is an open ended time range from 0 to 1hour. However, the specification does not provide such a description since it is exemplified as a time period of one hour within several passages within the Specification and with a time period of 10min within the specification of the provisional application 62/059,220 as incorporated by reference. Therefore, the specification does not provide any support for the open ended range for the time period as claimed in the independent claims therefore was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-12, 15-19, 22-30, 32-34, 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1, 17 and 34 are also rejected due to said dependency.   
Claims 1, 17 and 34 recite respectively “wherein the time period is less than one hour” , “wherein the time period between obtaining the image data at the at least two times is less than one hour” and “over a time period of less than one hour”. The time range is an open ended time range from 0 to 1hour. However, the specification does not provide such a description of such an open ended numerical range for the said time period. The specification only exemplifies only two time periods as of 1 hour and as of 10 minutes. However, applicant is reminded that it is improper to import limitations from the specification into the claims. See MPEP 2111.01. Appropriate amendment is requested via amendments.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejections are modified in view of the amendments and the Applicant’s arguments.
Claims 1, 4-6, 8, 15-19, 22-23, 25, 30, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bennewitz (2012 PhD Thesis Yale University; Pub.Date 12/2012) in view of Bulte et al. (WO2000071169A2; Pub.Date 11/30/2000; Fil.Date 05/19/2000) in view of Forster et al. (2008 Neoplasia 10:207-216; Pub.Date 2008) in view of Chen (USPN 20100183504 A1; Pub.Date 07/22/2010; Fil.Date 06/13/2008) in view of Friedl et al. (2012 Nature Cell Biology 14:777-783; Pub.Date 08/2012) and in view of Strick (2009 PhD. Thesis in Biomedical Engineering, UCLA, 130 pages).
Regarding claim 1, Bennewitz teaches a system and method based on cellular and molecular MRI imaging for cancer diagnosis (Title and abstract) for the in vivo detection and quantification of single cells using MRI imaging (p. 81-83 ¶ 3.3.4 and p. 87-89 ¶ 3.3.7) reading on a method of using in vivo magnetic resonance imaging to generate images to evaluate the microscopic cellular characteristics of one or more cells [...originating in tissues in a lesion...] in tissues of a body part in order to provide diagnostic, […prognostic, and treatment planning…] information. 
Additionally, Bulte teaches within the same field of endeavor of MRI imaging of cells (Title and abstract) the tracking of tumor cells which have been specifically labelled with “superparamagnetic agent, such as MION-46L” (p.4 2nd-3rd ¶ and Fig. 7 with p.6 line 12-15 “In vivo MR imaging with magnetically labelled, implanted tumor cells with p.9 lines 27-28 with the labelling being performed also on “cancer cells can also be labeled in vivo to allow clinical investigators to track possible metastases” teaching the in vivo labelling of cancer cells within the cancer lesion and in vivo following/tracking these cancer cells from within the lesion during their migration from the metastasis process in vivo (abstract and Fig. 7 with p.6 line 12-15 and p.9 lines 27-28)),  therefore reading on to evaluate the microscopic cellular characteristics of one or more cells originating in tissues in a lesion of a body part.  
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method and device of Bennewitz to evaluate the microscopic cellular characteristics of one or more cells originating in tissues in a lesion of a body part, since one of ordinary skill in the art would recognize that applying in vivo the iron oxide nanoparticles or particles to migrating and proliferating cancer cells from within a lesion of a part of the body for MRI imaging for monitoring migration and proliferation from within a lesion within a tissue during metastasis was known in the art as taught by Bulte. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Bennewitz and Bulte both teach the use of MRI for imaging cells. The motivation would have been to better predict the metastasis of cancer cells via observation of the specifically labelled cancer cell migration and proliferating behavior, as suggested by Bulte (abstract and Fig. 7 with p.6 line 12-15 and p.9 lines 27-28).
Bennewitz, with Bulte teaching the application to the cells within the lesion, teaches also the method comprising: generating at least one magnetic gradient in tissues in the lesion of the body part using at least one coil under control of a control unit (Bennewitz p.25 3rd ¶, p.74 ¶ 3.2.5 for transmitting RF gradient pulses and receive surface coils utilizing a Variant System and p.89-95 ¶ 3.4 and 3.5 with gradient echo sequence), detecting radio frequency energy received from the tissues in the lesion of the body part to obtain imaging data regarding the tissues of the body part so as to perform magnetic resonance imaging of the body part (Bennewitz p.11-13 principle of MRI imaging and p.74 ¶ 3.2.5 a coil for transmitting RF gradient pulses and receive surface coils for detecting utilizing a Variant System and p.83 for radiofrequency pulses and p.89-95 ¶ 3.4 and 3.5 with gradient echo sequence and p.87-88 in vivo imaging of the single cells within the body part) to detect the shape and motion of individual cells in the lesion in tissues of the body part (Bennewitz abstract for detecting single cell for imaging cell migration and monitoring cell processes reading on motion and on shape/morphological changes and p.10-11 ¶ 1.2.4 for tracking cell and processes reading also on shape and motion changes in single/individual cell and p.68 last ¶ MRI imaging of single cells for migrating from one place to another place,  p.87-89 ¶ 3.3.7  in vivo imaging of the single cells within the body part using shape analysis), […and predicting the malignancy and/or malignancy-potential of the lesion tissues in the body part based on the cellular characteristics…], wherein the spatial resolution of the magnetic resonance imaging instrument is better than 25 microns full-width at half-maximum (Bennewitz Fig. 2.3 resolution of 50 µm3 and p.92 1st ¶ in vivo resolution of 100 µm3 with suggestion to reach 50 µm3 reading on an in-plane resolution between 4 and 25 µm from isotropic to anisotropic resolution, therefore reading on the limitation), wherein the detected cellular characteristics include cellular motion [... and cellular shape ...] within the lesion tissues of the body part under magnetic resonance imaging (Bennewitz abstract for detecting single cell for imaging cell migration and monitoring cell processes reading on motion and on shape/morphological changes within regions surrounding the cells in motion and p.10-11 ¶ 1.2.4 for tracking cell and processes reading also on shape and motion changes in single/individual cell and p.87-88 in vivo imaging of the single cells within the body part using shape analysis), wherein the lesion is characterized by collecting at least two MR images of lesion tissues in the body part separated by a time period and observing changes in the cellular characteristics between the at least two images (Bennewitz abstract for detecting single cell for imaging cell migration and monitoring cell processes reading on motion and on shape/morphological changes and p.10-11 ¶ 1.2.4 for tracking cell and processes reading also on shape and motion changes in single/individual cell with imaging multiple times over short or prolonged periods and p.87-88 in vivo imaging of the single cells within the body part using shape analysis, therefore reading on at least imaging/collecting two MR images of the body part including regions surrounding the cells in motion for observing the cellular motion during short or prolonged periods) [...wherein the time period is less than one hour.].
Additionally, Bennewitz teaches that the acquisition of one image for display at a high resolution of 100 cubic microns would take around 1 hour (page 92 1st ¶) with hopping for faster computing device would provide a faster acquisition rate to achieve a higher resolution. Additionally, Forster teaches within the same field of endeavor of Magnetic Resonance Microscopy (Title and abstract) the possibility to image cells at a resolution of tens of micrometers using specific MRI and coils structures (p.208 col.1 3rd ¶) and that the spatial resolution and image acquisition are commonly known to be inversely related (p.208 col.2 last ¶ to p.209 col.1 1st ¶ “Images were acquired at either 200-μm3 isotropic spatial resolution with two signal averages (34 minutes) or at 100-μm3 isotropic spatial resolution with eight signal averages (68 minutes)”). Foster teaches therefore a resolution of 200 cubic microns corresponding to an isotropic spatial resolution of 6 microns with an acquisition time of 34 minutes.
Therefore it would have been obvious for one of ordinary skill in the art before the time of filling the invention to have modified the method and device of Bennewitz and Bulte wherein the time period is less than one hour by lowering the image resolution to use an image frame rate lower than 1 image per hour as claimed, since one of ordinary skill in the art would recognize that lowering the spatial resolution of the acquired image would allow to decrease the needed image time frame rate as commonly known in the art as taught by Forster. One of ordinary skill in the art would have expected this modification could have been made with predictable results since both Bennewitz and Forster teach the MRI imaging of cells. The motivation would have been to optimize the spatial resolution with the time of acquisition to facilitate the progress in understanding the mechanism of metastasis as suggested by Forster (abstract). 
Bennewitz, Bulte and Forster do not specifically teach to provide prognostic, and treatment planning information and predicting the malignancy and/or malignancy-potential of said lesion tissues in the tissues of the body based on the cellular characteristics, the detected cellular shape as in claim 1.
While Bennewitz is teaching the identification of cells with the specific oxide particles for labelling the targeted cells to be imaged, Bulte also teach the use of specific MRI for detecting and monitoring the cellular proliferation (Bulte p.12 line 26) and migration in the context of cancer research using MRI imaging (as discussed above with Bulte) reading on the application of targeted magnetic particles for imaging single cells (Figs. 3 and 7) for monitoring their migration, proliferation and differentiation within a lesion already present within the tissue of the patient. Additionally, while Bennewitz teaches also the use of analysis not only of the contrast with the use of the iron oxide particles but also of the cellular shape (p.87 1st ¶ and p.89 1st ¶ specifically select for the shape and contrast of spherical signal voids) for the selection of the cells, Bennewitz teaches also the limit of high resolution of 100 cubic microns which could be predicted to be increased to 50 cubic microns (p.92 1st ¶  representing a resolution length of about 3 microns) which is better than the size of large cellular mammalian cells therefore predictive with the advance of the imaging technology the possibility of imaging single cells by MRI, wherein size/shape analysis of MRI image such single cells labelled with MRI contrast nanoparticles for imaging is commonly known in the art as taught by Chen (Title and abstract and [0070] and Fig. 1 MRI use for detecting the presence, location and size of the target such as a tumor cell) with the MRI imaging of tumor cell in vivo with the determination of its presence, location and size ([0070]-[0071]) which also reads also on the shape of the cell and change of the shape also since the determination of the size will necessitate the determination of the edges of the cell via the MRI image (Title, abstract and [0070]).
Additionally, Friedl teaches also to modify the image and identification analysis to consider specific cellular shape changes and differences for differentiating normal to cancer cells (Fig.1 identification of cellular invasion of cancer cells with cellular shape difference between cancer cells from normal cells and from cellular motion with cancer cell motion occurring via single or multicellular invasion, wherein the multiple cell invasion defines the malignant potential function p.777 col.1 2nd ¶ and Box 2 for cell deformability higher for cancer cells, and p.780 col.2 2nd ¶ tracking cell deformation and cell movement), therefore providing a modification of the method of Bennewitz to the spherical selection of the cells to the specific shape differences for the purpose of better identification of the cancer cells and normal cells within a lesion for the a better predictability of the malignancy of the lesion (the multiple cell invasion defines the malignant potential function p.777 col.1 2nd ¶ and using the analysis of the characteristics of the invasion or cellular grouping p.777 col.2 2nd ¶ and Fig. 2 and Box 3). 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method and device of Bennewitz, Bulte and Forster to detect the shape and motion of individual cells in the lesion in tissues of the body part, since one of ordinary skill in the art would recognize that applying the iron oxide nanoparticles or particles to migrating and proliferating cancer cells for MRI imaging for monitoring migration and proliferation within a lesion within a tissue was known in the art as taught by Bulte, since the image analysis of the specific cellular shapes of the targeted singles cells for better identification of the migrating cancer cells was also known in the art as taught by Friedl wherein the image analysis of MRI images for shape/size with edges determination of single cell in MRI images was conventional and known the art as taught by Chen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Bennewitz, and Chen both teach the use of MRI for imaging cells. The motivation would have been to better predict the malignancy of the lesion or tumor via migration and proliferating behavior of the cells, as suggested by both Bulte (Title and abstract and p.9 lines 27-28) and Friedl (p.777 cols.1 and 2 2nd ¶ and Fig. 2 and Box 3).
Bennewitz, Bulte, Forster, Chen and Friedl also do not specifically teach to provide prognostic, and treatment planning information and predicting the malignancy and/or malignancy-potential of said lesion tissues in the tissues of the body based on the cellular characteristics and wherein the time period is less than one hour as in claim 1.
However, Strick teaches Magnetic Resonance microcoils used for microscale imaging (Title and abstract, the microcoils being interpreted as local MR coils) with method of in vivo magnetic resonance imaging (p.25 2nd ¶ microscale magnetic resonance images for in-vivo microscopy) to evaluate microscopic cellular characteristics of one or more cells in a body part (p.5 last ¶ and p.11 last ¶ imaging one or several biological cells by NMR with microcoils) in order to provide diagnostic (p.25 2nd ¶ diagnostic techniques for intraductal use of microcoils), prognostic (p.96 1st ¶), and treatment planning information (p.25 2nd ¶ facilitate treatment planning by allowing three-dimensional in-vivo microscopy of the tissue).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Bennewitz, Bulte, Forster, Chen and Friedl to provide prognostic, and treatment planning information, since one of ordinary skill in the art would recognize that imaging cells using local MR coils for prognostics and planning treatment was known in the art as taught by Strick. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Strick and Bennewitz teach the use of local coils for the purpose of imaging of tissue. The motivation would have been to provide additional standard medical consideration such as prognosis and treatment planning for the patient in order to plan the trajectory of the patient, as suggested by Strick (p.96 1st ¶ and p.25 2nd ¶).
Additionally, Friedl teaches the use of intravital imaging to detect the shape and motion of cells in the body part (Fig.1 identification of cellular invasion of cancer cells with cellular shape difference between cancer cells from normal cells and from cellular motion with cancer cell motion occurring via single or multicellular invasion, wherein the multiple cell invasion defines the malignant potential function p.777 col.1 2nd ¶ and Box 2 for cell deformability higher for cancer cells, and p.780 col.2 2nd ¶ tracking cell deformation and cell movement). Friedl teaches also then predicting the malignancy and/or malignancy-potential of said lesion tissues in the tissues of the body based on the cellular characteristics (the multiple cell invasion defines the malignant potential function p.777 col.1 2nd ¶ and using the analysis of the characteristics of the invasion or cellular grouping p.777 col.2 2nd ¶ and Fig. 2 and Box 3), wherein the lesion is regions surrounding the cells in motion previously defined by Bennewitz for visualization and analysis as previously discussed above.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Bennewitz, Bulte, Forster, Chen, Friedl and Strick with detecting shape and motion of cells in the body part and predicting the malignancy and/or malignancy-potential of said lesion tissues in the tissues of the body based on the cellular characteristics, since one of ordinary skill in the art would recognize that tracking the cell deformations and movements for studying and predicting the metastatic nature of the observed cells and tissues was known in the art as taught by Friedl. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Strick and Friedl teach the imaging of tissue for cancer detection. The motivation would have been to provide targeted steps to analyze the different stages of the metastatic cascade, as suggested by Friedl (Abstract and p.777 col.2 2nd ¶).

Regarding claim 17, Bennewitz teaches a magnetic resonance imaging apparatus (p.25 3rd ¶, p.74 ¶ 3.2.5 for transmitting RF gradient pulses and receive surface coils utilizing a Variant System) using in vivo magnetic resonance imaging to evaluate cells [...originated in tissues in a lesion...] in a body part to provide diagnostic, [...prognostic, and treatment planning information...] (a system and method based on cellular and molecular MRI imaging for cancer diagnosis (Title and abstract) for the in vivo detection and quantification of single cells using MRI imaging, p. 81-83 ¶ 3.3.4 and p. 87-89, ¶ 3.3.7).
Additionally, Bulte teaches within the same field of endeavor of MRI imaging of cells (Title and abstract) the tracking of tumor cells which have been specifically labelled with “superparamagnetic agent, such as MION-46L” (p.4 2nd-3rd ¶ and Fig. 7 with p.6 line 12-15 “In vivo MR imaging with magnetically labelled, implanted tumor cells with p.9 lines 27-28 with the labelling being performed also on “cancer cells can also be labeled in vivo to allow clinical investigators to track possible metastases” teaching the in vivo labelling of cancer cells within the cancer lesion and in vivo following/tracking these cancer cells from within the lesion during their migration from the metastasis process in vivo (abstract and Fig. 7 with p.6 line 12-15 and p.9 lines 27-28)),  therefore reading on to evaluate the microscopic cellular characteristics of one or more cells originating in tissues in a lesion of a body part.  
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method and device of Bennewitz to evaluate the microscopic cellular characteristics of one or more cells originating in tissues in a lesion of a body part, since one of ordinary skill in the art would recognize that applying in vivo the iron oxide nanoparticles or particles to migrating and proliferating cancer cells from within a lesion of a part of the body for MRI imaging for monitoring migration and proliferation from within a lesion within a tissue during metastasis was known in the art as taught by Bulte. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Bennewitz and Bulte both teach the use of MRI for imaging cells. The motivation would have been to better predict the metastasis of cancer cells via observation of the specifically labelled cancer cell migration and proliferating behavior, as suggested by Bulte (abstract and Fig. 7 with p.6 line 12-15 and p.9 lines 27-28).
 Bennewitz, with Bulte teaching the application to the cells within the lesion, teaches also the apparatus comprising: at least one coil (p.74 ¶ 3.2.5 for transmitting RF gradient pulses and receive surface coils utilizing a Variant System); and a control unit (p.74 ¶ 3.2.5 a coil for transmitting RF gradient pulses and receive surface coils utilizing a Variant System utilizing VnmrJ 2.3 software, implicitly teaching a control/processor unit), wherein the at least one coil is under the control of the control unit (p.74 ¶ 3.2.5 for transmitting RF gradient pulses and receive surface coils utilizing a Variant System utilizing VnmrJ 2.3 software, implicitly teaching a control/processor unit to control the coils) to generate and transmit radio frequency energy into the body part (p.11-13 principle of MRI imaging and p.74 ¶ 3.2.5 a coil for transmitting RF gradient pulses and receive surface coils for detecting utilizing a Variant System and p.83 for radiofrequency pulses and p.89-95 ¶ 3.4 and 3.5 with gradient echo sequence and p.87-88 in vivo imaging of the single cells within the body part), and a computer configured to analyze image data generated to determine cell edges and thereby detect cellular motion and/or a change in cellular shape within the lesion tissues of the body part (p.74 ¶ 3.2.5 utilizing a Variant System utilizing VnmrJ 2.3 software, abstract with image processing for detecting single cell for imaging cell migration and monitoring cell processes reading on motion and on shape/morphological changes and p.10-11 ¶ 1.2.4 for tracking cell and processes reading also on shape and motion changes in single/individual cell with imaging multiple times over short or prolonged periods and p.87-89 in vivo imaging of the single cells within the body part using shape analysis, therefore reading on at least imaging/collecting two MR images of the body part for observing the cellular motion during short or prolonged periods), wherein radio frequency energy is received from the body part (abstract and p.74 ¶ 3.2.5 for transmitting RF gradient pulses and receive surface coils with p.11-13 principle of MRI imaging and p.74 ¶ 3.2.5 a coil for transmitting RF gradient pulses and receive surface coils for detecting utilizing a Variant System and p.83 for radiofrequency pulses and p.89-95 ¶ 3.4 and 3.5 with gradient echo sequence and p.87-88 in vivo imaging of the single cells within the body part) and analyzed to obtain imaging data regarding the body part so as to perform magnetic resonance imaging of the body part to detect cellular characteristics in the lesion (p.10-11 ¶ 1.2.4 for tracking cell and processes reading also on shape and motion changes in single/individual cell/cellular characteristics with imaging multiple times over short or prolonged periods and p.87-88 in vivo imaging of the single cells within the body part), […wherein malignancy and/or malignancy-potential of tissues in the body part are characterized based on the detected cellular characteristics…], and wherein a spatial resolution of the magnetic resonance imaging apparatus is better than 25 microns (Fig. 2.3 resolution of 50 µm3 and p.92 1st ¶ in vivo resolution  of 100 µm3 with suggestion to reach 50 µm3 reading on an in-plane resolution between 4 and 25 µm from isotropic to anisotropic resolution, therefore reading on the limitation), wherein the detected cellular characteristics include cellular motion and/or a change in cellular shape within the tissues in the body part under magnetic resonance imaging abstract for detecting single cell for imaging cell migration and monitoring cell processes reading on motion and on shape/morphological changes and p.10-11 ¶ 1.2.4 for tracking cell and processes reading also on shape and motion changes in single/individual cell and p.87-88 in vivo imaging of the single cells within the body part using shape analysis), wherein the lesion is characterized by collecting at least two MR images of lesion tissues in the body part separated by a time period and observing changes in the cellular characteristics between the at least two images (Bennewitz abstract for detecting single cell for imaging cell migration and monitoring cell processes reading on motion and on shape/morphological changes and p.10-11 ¶ 1.2.4 for tracking cell and processes reading also on shape and motion changes in single/individual cell with imaging multiple times over short or prolonged periods and p.87-88 in vivo imaging of the single cells within the body part using shape analysis, therefore reading on at least imaging/collecting two MR images of the body part including regions surrounding the cells in motion for observing the cellular motion during short or prolonged periods) [...wherein the time period is less than one hour.].
Additionally, Bennewitz teaches that the acquisition of one image for display at a high resolution of 100 cubic microns would take around 1 hour (page 92 1st ¶) with hopping for faster computing device would provide a faster acquisition rate to achieve a higher resolution. Additionally, Forster teaches within the same field of endeavor of Magnetic Resonance Microscopy (Title and abstract) the possibility to image cells at a resolution of tens of micrometers using specific MRI and coils structures (p.208 col.1 3rd ¶) and that the spatial resolution and image acquisition are commonly known to be inversely related (p.208 col.2 last ¶ to p.209 col.1 1st ¶ “Images were acquired at either 200-μm3 isotropic spatial resolution with two signal averages (34 minutes) or at 100-μm3 isotropic spatial resolution with eight signal averages (68 minutes)”). Foster teaches therefore a resolution of 200 cubic microns corresponding to an isotropic spatial resolution of 6 microns with an acquisition time of 34 minutes.
Therefore it would have been obvious for one of ordinary skill in the art before the time of filling the invention to have modified the method and device of Bennewitz and Bulte wherein the time period is less than one hour by lowering the image resolution to use an image frame rate lower than 1 image per hour as claimed, since one of ordinary skill in the art would recognize that lowering the spatial resolution of the acquired image would allow to decrease the needed image time frame rate as commonly known in the art as taught by Forster. One of ordinary skill in the art would have expected this modification could have been made with predictable results since both Bennewitz and Forster teach the MRI imaging of cells. The motivation would have been to optimize the spatial resolution with the time of acquisition to facilitate the progress in understanding the mechanism of metastasis as suggested by Forster (abstract).  
Bennewitz, Bulte and Forster do not specifically teach to provide prognostic, and treatment planning information and predicting the malignancy and/or malignancy-potential of said lesion tissues in the tissues of the body based on the cellular characteristics, the detected cellular shape as in claim 17.
While Bennewitz is teaching the identification of cells with the specific oxide particles for labelling the targeted cells to be imaged, Bulte also teach the use of specific MRI for detecting and monitoring the cellular proliferation (Bulte p.12 line 26) and migration in the context of cancer research using MRI imaging (as discussed above with Bulte) reading on the application of targeted magnetic particles for imaging single cells (Figs. 3 and 7) for monitoring their migration, proliferation and differentiation within a lesion already present within the tissue of the patient. Additionally, while Bennewitz teaches also the use of analysis not only of the contrast with the use of the iron oxide particles but also of the cellular shape (p.87 1st ¶ and p.89 1st ¶ specifically select for the shape and contrast of spherical signal voids) for the selection of the cells, Bennewitz teaches also the limit of high resolution of 100 cubic microns which could be predicted to be increased to 50 cubic microns (p.92 1st ¶  representing a resolution length of about 3 microns) which is better than the size of large cellular mammalian cells therefore predictive with the advance of the imaging technology the possibility of imaging single cells by MRI, wherein size/shape analysis of MRI image such single cells labelled with MRI contrast nanoparticles for imaging is commonly known in the art as taught by Chen (Title and abstract and [0070] and Fig. 1 MRI use for detecting the presence, location and size of the target such as a tumor cell) with the MRI imaging of tumor cell in vivo with the determination of its presence, location and size ([0070]-[0071]) which also reads also on the shape of the cell and change of the shape also since the determination of the size will necessitate the determination of the edges of the cell via the MRI image (Title, abstract and [0070]).
Additionally, Friedl teaches also to modify the image and identification analysis to consider specific cellular shape changes and differences for differentiating normal to cancer cells (Fig.1 identification of cellular invasion of cancer cells with cellular shape difference between cancer cells from normal cells and from cellular motion with cancer cell motion occurring via single or multicellular invasion, wherein the multiple cell invasion defines the malignant potential function p.777 col.1 2nd ¶ and Box 2 for cell deformability higher for cancer cells, and p.780 col.2 2nd ¶ tracking cell deformation and cell movement), therefore providing a modification of the method of Bennewitz to the spherical selection of the cells to the specific shape differences for the purpose of better identification of the cancer cells and normal cells within a lesion for the a better predictability of the malignancy of the lesion (the multiple cell invasion defines the malignant potential function p.777 col.1 2nd ¶ and using the analysis of the characteristics of the invasion or cellular grouping p.777 col.2 2nd ¶ and Fig. 2 and Box 3). 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method and device of Bennewitz, Bulte and Forster to detect the shape and motion of individual cells in the lesion in tissues of the body part, since one of ordinary skill in the art would recognize that applying the iron oxide nanoparticles or particles to migrating and proliferating cancer cells for MRI imaging for monitoring migration and proliferation within a lesion within a tissue was known in the art as taught by Bulte, since the image analysis of the specific cellular shapes of the targeted singles cells for better identification of the migrating cancer cells was also known in the art as taught by Friedl wherein the image analysis of MRI images for shape/size with edges determination of single cell in MRI images was conventional and known the art as taught by Chen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Bennewitz, and Chen both teach the use of MRI for imaging cells. The motivation would have been to better predict the malignancy of the lesion or tumor via migration and proliferating behavior of the cells, as suggested by both Bulte (Title and abstract and p.9 lines 27-28) and Friedl (p.777 cols.1 and 2 2nd ¶ and Fig. 2 and Box 3).
Bennewitz, Bulte, Forster, Chen and Friedl also do not specifically teach to provide prognostic, and treatment planning information and predicting the malignancy and/or malignancy-potential of said lesion tissues in the tissues of the body based on the cellular characteristics and wherein the time period is less than one hour as in claim 1.
However, Strick teaches Magnetic Resonance microcoils used for microscale imaging (Title and abstract, the microcoils being interpreted as local MR coils) with method of in vivo magnetic resonance imaging (p.25 2nd ¶ microscale magnetic resonance images for in-vivo microscopy) to evaluate microscopic cellular characteristics of one or more cells in a body part (p.5 last ¶ and p.11 last ¶ imaging one or several biological cells by NMR with microcoils) in order to provide diagnostic (p.25 2nd ¶ diagnostic techniques for intraductal use of microcoils), prognostic (p.96 1st ¶), and treatment planning information (p.25 2nd ¶ facilitate treatment planning by allowing three-dimensional in-vivo microscopy of the tissue).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Bennewitz, Bulte, Forster, Chen and Friedl to provide prognostic, and treatment planning information, since one of ordinary skill in the art would recognize that imaging cells using local MR coils for prognostics and planning treatment was known in the art as taught by Strick. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Strick and Bennewitz teach the use of local coils for the purpose of imaging of tissue. The motivation would have been to provide additional standard medical consideration such as prognosis and treatment planning for the patient in order to plan the trajectory of the patient, as suggested by Strick (p.96 1st ¶ and p.25 2nd ¶).
Additionally, Friedl teaches the use of intravital imaging to detect the shape and motion of cells in the body part (Fig.1 identification of cellular invasion of cancer cells with cellular shape difference between cancer cells from normal cells and from cellular motion with cancer cell motion occurring via single or multicellular invasion, wherein the multiple cell invasion defines the malignant potential function p.777 col.1 2nd ¶ and Box 2 for cell deformability higher for cancer cells, and p.780 col.2 2nd ¶ tracking cell deformation and cell movement). Friedl teaches also then predicting the malignancy and/or malignancy-potential of said lesion tissues in the tissues of the body based on the cellular characteristics (the multiple cell invasion defines the malignant potential function p.777 col.1 2nd ¶ and using the analysis of the characteristics of the invasion or cellular grouping p.777 col.2 2nd ¶ and Fig. 2 and Box 3), wherein the lesion is regions surrounding the cells in motion previously defined by Bennewitz for visualization and analysis as previously discussed above.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Bennewitz, Bulte, Forster, Chen, Friedl and Strick with detecting shape and motion of cells in the body part and predicting the malignancy and/or malignancy-potential of said lesion tissues in the tissues of the body based on the cellular characteristics, since one of ordinary skill in the art would recognize that tracking the cell deformations and movements for studying and predicting the metastatic nature of the observed cells and tissues was known in the art as taught by Friedl. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Strick and Friedl teach the imaging of tissue for cancer detection. The motivation would have been to provide targeted steps to analyze the different stages of the metastatic cascade, as suggested by Friedl (Abstract and p.777 col.2 2nd ¶).

Regarding independent claim 34, all method claim limitations of claim 34 are found in independent claim 1. Therefore, the combination of Bennewitz, Bulte, Forster, Chen, Friedl and Strick teaches all the limitations of claim 34.

Regarding the dependent claims 4-6, 8, 15-16, 18-19, 22-23, 25, 30, 32-33, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Bennewitz, Bulte, Forster, Chen, Friedl and Strick.
Regarding claim 18, Bennewitz, Bulte, Forster, Chen, Friedl and Strick teach the imaging of cells wherein Friedl teaches the detection of the shape of the one or more cells in order to characterize the cell migration/invasion characteristics of the cell metastatic invasion based on the cellular deformations (Friedl Fig.1 identification of cellular invasion of cancer cells with cellular shape difference between cancer cells from normal cells and from cellular motion with cancer cell motion occurring via single or multicellular invasion, wherein the multiple cell invasion defines the malignant potential function p.777 col.1 2nd ¶ and Box 2 for cell deformability higher for cancer cells, and p.780 col.2 2nd ¶ tracking cell deformation and cell movement).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Bennewitz, Bulte, Forster, Chen, Friedl and Strick with the detection of the shape of the one or more cells, since one of ordinary skills in the art would recognize that tracking the cell deformations and movements for studying and predicting the metastatic nature of the observed cells and tissues was known in the art as taught by Friedl. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Strick and Friedl teach the imaging of tissue for cancer detection. The motivation would have been to provide targeted steps to analyze the different stages of the metastatic cascade, as suggested by Friedl (Abstract and p.777 col.2 2nd ¶).
Regarding Claims 4 and 19, Bennewitz, Bulte, Forster, Chen, Friedl and Strick teach a method and device as set forth above with Strick teaching the MRI examination of the cells in the tissues of the body part is performed after removal of the tissues from the body part (abstract use of the microcoils for ex vivo analysis).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Bennewitz, Bulte, Forster, Chen, Friedl and Strick with the MRI examination of the cells in the tissues of the body part is performed after removal of the tissues from the body part, since one of ordinary skill in the art would recognize ex vivo imaging analysis of the tissue was known in the art as taught by Friedl. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Strick and Friedl teach the imaging of tissue for cancer detection. The motivation would have been to provide targeted steps to analyze the different stages of the metastatic cascade, as suggested by Friedl (Abstract and p.777 col.2 2nd ¶).
Regarding claim 5, Friedl teaches obtaining imaging data regarding the body part at least two times (Box 3 intravital Imaging with time lapse imaging).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Bennewitz, Bulte, Forster, Chen, Friedl and Strick with obtaining imaging data regarding the body part at least two times, since one of ordinary skill in the art would recognize that tracking the cell deformations and movements for studying and predicting the metastatic nature of the observed cells and tissues with time-lapse technique was known in the art as taught by Friedl. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Strick and Friedl teach the imaging of tissue for cancer detection. The motivation would have been to provide targeted steps to analyze the different stages of the metastatic cascade, as suggested by Friedl (Abstract and p.777 col.2 2nd ¶).
Regarding claims 6 and 23, Strick teaches the body part is a human breast (p.8 1st and 2nd ¶ for use of microcoils for breast cancer and intraductal imaging).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Bennewitz, Bulte, Forster, Chen, Friedl and Strick with the body part is a human breast, since one of ordinary skill in the art would recognize that imaging the tissue of the breast for cancer diagnosis was known in the art as taught by Strick and since the choice of the tissue to image is an arbitrary design consideration as taught by Friedl. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Strick and Friedl teach the imaging of tissue for cancer detection. The motivation would have been to provide targeted steps to analyze the different stages of the metastatic cascade, as suggested by Friedl (Abstract and p.777 col.2 2nd ¶).
Regarding claims 8 and 25, Friedl teaches that the body part is a human lung (p.777 tumour border as in breast and lung cancer is dominated by collective cell invasion suggesting the imaging the of lung tissue for metastatic cancer).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Bennewitz, Bulte, Forster, Chen, Friedl and Strick with the body part being a human lung, since one of ordinary skill in the art would recognize that imaging the tissue having a lumen for studying and predicting the metastatic nature of the observed cells and tissues with time-lapse technique was known in the art as taught by Friedl and since the choice of the tissue to image is an arbitrary design consideration as taught by Friedl. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Strick and Friedl teach the imaging of tissue for cancer detection. The motivation would have been to provide targeted steps to analyze the different stages of the metastatic cascade, as suggested by Friedl (Abstract and p.777 col.2 2nd ¶).
Regarding 30, Friedl teaches, as previously discussed for claims 1 and 17, collecting at least two MR images of the body part and observing changes in the cellular characteristics between the at least two images (Box 3 intravital Imaging with time lapse imaging for cell motions).
Regarding claims 15, 16 and 32, 33, Friedl teaches examining microscopic patterns of the tumor edge in magnetic resonance images of the body part (Fig.2 imaging and analyzing the patterns of the tumor propagating edge for the cancer cell invasion) with examining differences in microscopic patterns of the tumor edge in at least two MR images of the body part (Box 3 intravital Imaging with time lapse imaging for cell motions with imaging for days or weeks).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Bennewitz, Bulte, Forster, Chen, Friedl and Strick with examining differences in microscopic patterns of the tumor edge in at least two MR images of the body part, since one of ordinary skill in the art would recognize that tracking the cell deformations and movements for studying and predicting the metastatic nature of the observed cells and tissues with time-lapse technique over several days was known in the art as taught by Friedl. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Strick and Friedl teach the imaging of tissue for cancer detection. The motivation would have been to provide targeted steps to analyze the different stages of the metastatic cascade, as suggested by Friedl (Abstract and p.777 col.2 2nd ¶).
Regarding claim 22, Bennewitz teaches at least one coil driver coupled to the at least one coil and driving the at least one coil to generate a magnetic field gradient under the control of the control unit (as previously discussed for claims 1 and 17, p.74 ¶ 3.2.5 a coil for transmitting RF gradient pulses and receive surface coils utilizing a Variant System utilizing VnmrJ 2.3 software, implicitly teaching a control/processor unit, wherein the at least one coil is under the control of the control unit, p.74 ¶ 3.2.5 for transmitting RF gradient pulses and receive surface coils utilizing a Variant System utilizing VnmrJ 2.3 software, implicitly teaching a control/processor unit to control the coils).

Claims 7 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennewitz (2012 PhD Thesis Yale University; Pub.Date 12/2012) in view of Bulte et al. (WO2000071169A2; Pub.Date 11/30/2000; Fil.Date 05/19/2000) in view of Forster et al. (2008 Neoplasia 10:207-216; Pub.Date 2008) in view of Chen (USPN 20100183504 A1; Pub.Date 07/22/2010; Fil.Date 06/13/2008) in view of Friedl et al. (2012 Nature Cell Biology 14:777-783; Pub.Date 08/2012) and in view of Strick (2009 PhD. Thesis in Biomedical Engineering, UCLA, 130 pages) as applied to claims as applied to claims 1, 4-6, 8, 15-19, 22-23, 25, 30, 32-34, and further in view of Blank et al. (2005 Magnetic Resonance in Medicine 54:105–112; Pub.Date 06/20/2005).
Bennewitz, Bulte, Forster, Chen, Friedl and Strick disclose a method and apparatus to evaluate microscopic cellular characteristics as set forth above. 
Bennewitz, Bulte, Forster, Chen, Friedl and Strick do not explicitly disclose the body part is a human prostate as in claims 7 and 24.
However, Blank teaches the design and use of a microcoil for NMR microscopy (Title and abstract) which can be used for imaging prostate tissue (p.112 col.1 1st ¶).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Bennewitz, Bulte, Forster, Chen, Friedl and Strick with the body part being a human prostate, since one of ordinary skill in the art would recognize that performing MR microscopy of prostate tissue was known in the art as taught by Blank. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Strick and Blank teach the design of micro-coils for MR imaging. The motivation would have been to provide a method and technique for imaging prostate cancer, as suggested by Blank (p.112 col.1 1st ¶).

Claims 9 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennewitz (2012 PhD Thesis Yale University; Pub.Date 12/2012) in view of Bulte et al. (WO2000071169A2; Pub.Date 11/30/2000; Fil.Date 05/19/2000) in view of Forster et al. (2008 Neoplasia 10:207-216; Pub.Date 2008) in view of Chen (USPN 20100183504 A1; Pub.Date 07/22/2010; Fil.Date 06/13/2008) in view of Friedl et al. (2012 Nature Cell Biology 14:777-783; Pub.Date 08/2012) and in view of Strick (2009 PhD. Thesis in Biomedical Engineering, UCLA, 130 pages) as applied to claims as applied to claims 1, 4-6, 8, 15-19, 22-23, 25, 30, 32-34, and further in view of McDowell et al (USPN 8,143,896 B2; Pat.Date 05/27/2012; Fil.Date 10/23/2008) and in view of Caruyer et al. (2012 International Journal of Biomedical Imaging 849363, 8 pages; Pub.Date 2013).
Bennewitz, Bulte, Forster, Chen, Friedl and Strick disclose a method and apparatus to evaluate microscopic cellular characteristics as set forth above. 
Bennewitz, Bulte, Forster, Chen, Friedl and Strick do not explicitly disclose motion-unsharpness is reduced or eliminated through compression and/or image motion correction as in claims 9 and 26.
However, McDowell teaches the use of microcoils for magnetic resonance imaging (Title and abstract) wherein motion correction methods can be used for improving the accuracy of the acquired data (col.32 3rd ¶). Caruyer teaches magnetic resonance imaging (Title and abstract) with an algorithm using real-time feedback throughout the acquisition process based on diffusion analysis and statistical analysis of residuals technique for the detection of motion (Abstract). 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Bennewitz, Bulte, Forster, Chen, Friedl and Strick with motion-unsharpness is reduced or eliminated through compression and/or image motion correction, since one of ordinary skill in the art would recognize that performing motion correction for microcoil imaging for MR microscopy was known in the art as taught by McDowell and since motion corrections algorithms were commonly available for magnetic resonance imaging techniques as taught by Caruyer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Strick and McDowell both teach the design of micro-coils for MR imaging. The motivation would have been to provide a method and technique for improving the accuracy of the imaging data, as suggested by McDowell (col.32 3rd ¶).

Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bennewitz (2012 PhD Thesis Yale University; Pub.Date 12/2012) in view of Bulte et al. (WO2000071169A2; Pub.Date 11/30/2000; Fil.Date 05/19/2000) in view of Forster et al. (2008 Neoplasia 10:207-216; Pub.Date 2008) in view of Chen (USPN 20100183504 A1; Pub.Date 07/22/2010; Fil.Date 06/13/2008) in view of Friedl et al. (2012 Nature Cell Biology 14:777-783; Pub.Date 08/2012) and in view of Strick (2009 PhD. Thesis in Biomedical Engineering, UCLA, 130 pages) as applied to claims as applied to claims 1, 4-6, 8, 15-19, 22-23, 25, 30, 32-34, and further in view of Baxan et al. (2012 Magnetic Resonan. Med. 68:86-97; Pub.Date online 11/29/2011)
Bennewitz, Bulte, Forster, Chen, Friedl and Strick teach a method and apparatus as set forth above.
Bennewitz, Bulte, Forster, Chen, Friedl and Strick do not explicitly teach magnetic gradients with field strength greater than 0.1 Tesla/meter as in claims 10 and 27.
However, Baxan teaches the development and use of microcoils for MR imaging (Title and abstract) generating at least one magnetic gradient in the body part (p.87 col.1 1st ¶ gradient echo images with col.2 2nd ¶ microcoil operated in transmit/receive modes) using at least one coil under control of a control unit (p.87 col.1 1st ¶ gradient echo images with col.2 2nd ¶ microcoil operated in transmit/receive modes on a conventional horizontal Bruker 9.4T Biospec system) wherein the MR imaging is performed with the use of gradient set of field of 680mT/m reading on the magnetic field strength greater than 0.1 T/m as claimed in claims 10 and 27.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Bennewitz, Bulte, Forster, Chen, Friedl and Strick with magnetic field strength greater than 0.1 T/m as, since one of ordinary skill in the art would recognize that using magnetic field strength of 0.68mT/m was known in the art as taught by Baxan and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Alter, 105 USPQ 233 (C.C.P.A. 1955). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Strick and Baxan teach the imaging of tissue for cell and cancer identification. The motivation would have been to provide enough gradient field strength to reach the needed resolution, as suggested by Baxan (p.94 col.2).

Claims 11, 12 and 28, 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennewitz (2012 PhD Thesis Yale University; Pub.Date 12/2012) in view of Bulte et al. (WO2000071169A2; Pub.Date 11/30/2000; Fil.Date 05/19/2000) in view of Forster et al. (2008 Neoplasia 10:207-216; Pub.Date 2008) in view of Chen (USPN 20100183504 A1; Pub.Date 07/22/2010; Fil.Date 06/13/2008) in view of Friedl et al. (2012 Nature Cell Biology 14:777-783; Pub.Date 08/2012) and in view of Strick (2009 PhD. Thesis in Biomedical Engineering, UCLA, 130 pages) as applied to claims as applied to claims 1, 4-6, 8, 15-19, 22-23, 25, 30, 32-34, and further in view of Weinberg et al. (USPN 20110089947 A1; Pub.Date 04/21/2011; Fil.Date 10/15/2010).
Bennewitz, Bulte, Forster, Chen, Friedl and Strick disclose a method and apparatus to evaluate microscopic cellular characteristics as set forth above. 
Bennewitz, Bulte, Forster, Chen, Friedl and Strick do not explicitly disclose the magnetic resonance imaging does not cause bio- effects within the tissues being imaged as in claims 11 and 28.
Bennewitz, Bulte, Forster, Chen, Friedl and Strick do not explicitly disclose the gradient field rises in less than 10 microseconds as in claims 12 and 29.
However, regarding claims 11 and 28, Weinberg teaches the imaging with magnetic resonance imaging (Title and abstract) with a method of controlling the magnetic gradient field gradients which not cause bio-effects within the tissues being imaged (Abstract using reduced pulse lengths and multiphasic magnetic gradient pulses). 
Additionally, Weinberg teaches to use gradient field rising in less than 10 microseconds (Abstract) as claimed in claims 12 and 29.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Bennewitz, Bulte, Forster, Chen, Friedl and Strick with the magnetic resonance imaging does not cause bio- effects within the tissues being imaged, since one of ordinary skill in the art would recognize that using limited short term pulse length and multiphasic magnetic gradient pulses such as gradient field rises less than 10 microseconds was known in the art to limit bio-effects on the imaged tissue as taught by Weinberg. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Strick and Weinberg both teach the MR imaging with magnetic gradient field gradients. The motivation would have been to provide a method and technique to safely image tissues according to regulations, as suggested by Weinberg ([0014]-[0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785